Citation Nr: 0813515	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-06 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1965 to August 1967 in Vietnam.  The veteran 
received a Purple Heart as a result of this service.  The 
veteran also served on active duty during Operations Desert 
Shield and Desert Storm from January 1991 to April 1991.  The 
veteran served in the Navy Reserves for a period of time, 
including various periods of active duty for training 
(ACDUTRA).  The veteran has not contended that any of these 
periods of ACDUTRA contributed to his disabilities.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in relevant part, denied service 
connection for hearing loss, tinnitus, and hypertension 
claimed as secondary to diabetes.  This decision also 
assigned a rating of 10 percent to the veteran's PTSD and 
assigned a 20 percent rating to the veteran's diabetes 
mellitus with peripheral neuropathy.  In May 2005 the 10 
percent rating for PTSD was increased to 30 percent.  

The veteran filed notice of disagreements to the December 
2004 rating determination in May 2005 and in June 2005.  In 
January 2006, the RO issued two statements of the case 
(SOCs).  The first SOC addressed the issues of entitlement to 
a rating in excess of 20 percent for diabetes mellitus type 
II, with peripheral neuropathy; service connection for 
hypertension, to include as secondary to diabetes mellitus; 
and the evaluation of the veteran's PTSD at 30 percent.  The 
second SOC addressed the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus.  In 
response, the RO received two VA Forms 9 from the veteran in 
January 2006.  On one VA Form 9, the veteran filled in the 
appropriate box, indicating that he only wanted to appeal the 
issue of service connection for hypertension due to his 
diabetes.  On the other VA Form 9, the veteran indicated that 
he wished to appeal all issues, and discussed his hearing 
loss and tinnitus claims.  Given the foregoing procedural 
development, the Board finds that the issues listed on the 
title page have been properly developed for appellate review.

In September 2006 the veteran indicated that his PTSD had 
increased in severity, and via other correspondence, 
documents, and medical evidence indicated that he is 
unemployable.  Additionally, in July 2007, the veteran's 
representative noted that the veteran's peripheral neuropathy 
disorder is included with his diabetes mellitus evaluation 
and indicated that separate ratings should be assigned.  
These matters are referred to the RO for the appropriate 
action.  


FINDINGS OF FACT

1.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.

2.  Competent evidence of tinnitus in service or of a nexus 
between tinnitus and service is not of record.

3.  Hypertension was diagnosed many years after service and 
is not shown to be causally related to service, or caused or 
aggravated by the service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

3.  The veteran's hypertension is not proximately due to or 
the result of his service-connected diabetes mellitus, nor is 
it directly or presumptively related to service.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

The veteran contends that his bilateral hearing loss and 
tinnitus are due to his service.  The veteran also contends 
that his hypertension is due to his service-connected 
diabetes mellitus.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for sensorineural hearing loss (an organic 
disease of the nervous system) and hypertension may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  See 
VAOPGCPREC 12-99 (1999).

For hearing loss claims, entitlement to service connection 
for impaired hearing is subject to the requirements of 38 
C.F.R. § 3.385 which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Analysis

Hearing Loss and Tinnitus

The veteran contends that he has bilateral hearing loss and 
tinnitus due to his service.  After careful consideration of 
the evidence, the Board finds that the veteran's bilateral 
hearing loss and tinnitus are not related to his service.  
The Board concedes that the veteran has a current disability, 
the veteran has received treatment from VA for tinnitus since 
2003, and an audiogram in 2004 indicates that the veteran has 
hearing difficulties.  Additionally, because the veteran was 
in combat, as he has received the Purple Heart Medal, the 
Board concedes that he was exposed to acoustic trauma during 
service.  Therefore, the outcome of this case rests upon 
whether there is competent evidence of a medical nexus 
between the veteran's service and his current disabilities.  
See Wade v. West, 11 Vet. App. 302 (1998) (Section 1154(b) 
applies a reduced evidentiary burden which can be used to 
establish the incurrence of an event in service; however, 
competent evidence of a current disability and of a nexus 
between service and a current disability is still required.).  

The available service medical records do not note hearing 
loss or tinnitus disorders.  It is noted that a separation 
examination after the veteran's active duty service from 
October 1965 to August 1966 is not of record.  

Additionally, on reserve examinations from May 1974 through 
January 1983, the veteran's ears and eardrums were found to 
be normal; when tested, whispered voice test was 15 out of 15 
bilaterally; and he denied ear, nose or throat trouble and 
hearing loss.  

In January 1984, the veteran's ears and eardrums were both 
found to be normal, but a whispered voice test was found to 
be 13 out of 15 bilaterally.  The veteran denied ear, nose, 
or throat trouble and hearing loss.  

On a reserve examination in February 1984, pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
25
LEFT
10
-5
0
20
40

On this examination, the veteran's hearing loss met the 
criteria for hearing loss in the left ear, as the auditory 
threshold at 4000 Hz was 40 decibels.  A hearing loss 
disability in the right ear for VA purposes was not found.  

Thereafter, however, the record shows that on reserve 
examinations from February 1986 through October 2004, the 
veteran's hearing tests failed to meet the criteria for VA 
disability as proscribed in Section 3.385 and no reference to 
tinnitus was made.  In February 1986 and 1987, examination of 
the ears and eardrums were both found to be normal, a 
whispered voice test was 15 out of 15 bilaterally.  The 
veteran denied ear, nose, or throat trouble and hearing loss.  

In February 1988, the veteran's ears and eardrums were both 
found to be normal and pure tone thresholds, in decibels, 
were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
5
15
10
10
10

In February 1989, the veteran's ears and eardrums were both 
found to be normal and pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
5
5
15
LEFT
15
15
10
5
25

In June 1989, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
25
LEFT
-5
-5
-5
5
5

Additionally, in February 1992, the veteran's ears and ear 
drums were both found to be normal, although no hearing test 
was performed.  The veteran denied ear, nose, or throat 
trouble and hearing loss. 

An October 2004 VA treatment note indicated that based on the 
available medical records, the veteran's hearing loss 
occurred within 10 years.  October 1994 is more than one year 
after the veteran's active service or active duty during 
Operations Desert Shield and Desert Storm.  See 38 C.F.R. §§ 
3.307, 3.309, 3.385 (2007).  Based on the foregoing evidence, 
the record shows that the veteran's hearing loss and tinnitus 
did not begin in service, manifest to a compensable degree 
within a year after service, or continue in symptomatology 
since any period of service.  

The veteran received a VA Compensation and Pension 
Examination in November 2004.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
30
50
LEFT
20
20
25
40
75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 88 percent in the left ear.  

The examiner noted that the veteran reported decreased 
hearing and an intermittent cricket/ringing type head noise.  
His hearing difficulties occur in background noise, such as 
crowds, as well as in quiet environments.  The veteran 
characterized his hearing as "fair."  During the 
examination, the veteran reported his service in the Marine 
Corps and National Guard, including a brief period of service 
during Operations Desert Shield and Desert Storm.  The 
veteran reported that his only non-military exposure to noise 
consisted of motorcycles and chainsaws.

After consideration of the veteran's claims file, the 
examiner determined that the applicable pure tone tests from 
the 1980s do not support a claim of loss of hearing from 
combat or training during the Vietnam War.  The examiner 
noted that up until 1989, hearing sensitivity was within 
normal limits from 500 to 4000 Hertz with some loss of 
hearing beginning to be shown at 6000 Hertz.  Regarding the 
veteran's service during the first Gulf War, the examiner 
determined that it was unlikely that this degree of loss was 
due to the veteran's four months of active duty, although the 
examiner noted that there was a paucity of records for this 
time period.  

The examiner added that it was less likely as not that the 
complaint of hearing is a consequence of acoustic trauma 
during the Vietnam era.  The examiner determined that the 
claim of hearing loss related to events of that time is not 
supported by the hearing tests of the 1980s.  The examiner 
determined that the question of the onset of a hearing loss 
or aggravation during Operations Desert Shield and Desert 
Storm could not be answered based on the available 
information, however the examiner indicated that it was 
unlikely that this was the case.  

Regarding the veteran's tinnitus, the examiner determined 
that it is less likely as not that the veteran's tinnitus was 
incurred in service.  There was no clear nexus between the 
veteran's tinnitus and his service.  The examiner noted that 
the veteran reported tinnitus on his initial VA examination 
in 2001.  

In light of this opinion, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for his hearing loss and tinnitus.  

The Board is aware of medical records from private physicians 
noting the veteran's hearing loss and service.  The records 
imply that this hearing loss is due to the veteran's service.  
It is noted that it is the Board's responsibility to weigh 
the credibility and probative value of all of the evidence 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-
11 (1999).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicators; . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds that the private medical 
statements are of little or no probative value.  The 
physician does not provide any rationale to support his 
opinions regarding the etiology of the veteran's hearing 
loss.  Further, the private physician did not indicate that 
he had reviewed the veteran's claims file.  

While the veteran appears sincere in his belief that his 
hearing problems are attributable to his service, the veteran 
is not competent to attribute his current bilateral hearing 
loss disability and tinnitus disability to his service, as 
that would require a medical opinion.  Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The preponderance of the competent and credible evidence is 
against the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.  The claims are 
denied.

Hypertension as Secondary to Diabetes Mellitus

The veteran contends that his hypertension is secondary to 
his diabetes mellitus.  He maintains that it is related to 
his service-connected diabetes mellitus.  At the outset, it 
is noted that service connection for diabetes mellitus is in 
effect.

However, the veteran underwent a VA examination in October 
2004.  The examiner reviewed the veteran's claims file and 
noted that the veteran had both hypertension and diabetes 
mellitus, type II.  The examiner also noted that the veteran 
did not have diabetic nephropathy and determined that the 
veteran's hypertension was not related to his diabetes 
mellitus.

The Board is aware of statements from the veteran's VA 
primary care physicians dated in May 2005 and in March 2006, 
indicating that the veteran's hypertension is related to or 
aggravated by his diabetes.  Here, however, there is no 
evidence that the physicians reviewed the veteran's claims 
file.  Further, the physician in 2006 failed to provide a 
rationale for his opinion, other than a generic photocopy of 
a medical study regarding hypertension and diabetes.  

In this regard, the Board notes that the Court has indicated 
that medical treatise evidence must demonstrate a connection 
between service incurrence and present injury or condition.  
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Treatise 
evidence must "not simply provide speculative generic 
statements not relevant to the claim."  Wallin v. West, 11 
Vet. App. 509, 514 (1998).  Instead, the treatise evidence, 
"standing alone," must discuss "generic relationships with 
a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Id.  Generally, an attempt to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise is too general 
and inconclusive. Mattern v. West, 12 Vet. App. 222, 227 
(1999).

The Board finds that the VA examiner's opinion is of great 
probative value.  The examiner reviewed the veteran's claims 
file, reviewed his medical history, and examined the veteran.  
He also provided a rationale which is consistent with the 
other objective evidence of record.  The private medical 
opinions, however, merely indicate that the veteran's 
disorder is related to his service-connected disability 
without explanation or review of the claims file.  Thus, they 
are of little probative value.  Schoolman at 310-11 (1999); 
see also Prejean v. West, 13 Vet. App. 444 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

The veteran has also submitted a document discussing blood 
pressure and diabetes mellitus, which appears to come from 
VA's website, indicating that if a veteran has diabetes, the 
doctor will regularly test the veteran's blood pressure to 
prevent serious complications.  Again, under Libertine, the 
treatise must provide specific information regarding the 
veteran's hypertension and relate it to his condition.  This 
printout does not do so and therefore does not provide 
sufficient evidence to prove the veteran's claim.

While the veteran appears sincere in his belief that his 
hypertension is attributable to his service-connected 
diabetes, the veteran is not competent to attribute his 
hypertension to his diabetes mellitus, as that would require 
a medical opinion.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996); see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In this regard, the Board notes that the veteran has 
indicated disagreement with the VA examiner's statement that 
because the veteran did not have diabetic nephropathy, his 
hypertension was not secondary to his diabetes mellitus.  The 
examiner stated that the lack of diabetic nephropathy 
indicated that the veteran's hypertension was not connected 
to his diabetes mellitus.  The veteran disputed that 
statement, stating that he believed nephropathy was not 
related to diabetes-induced hypertension.  Regarding this 
statement, the Board notes that the veteran does not have the 
requisite medical knowledge needed to contest the examiner's 
opinion.  See Espiritu.

The veteran also stated that he has nephropathy.  The veteran 
thus implies that the examiner's opinion is inconsistent with 
the evidence of record and should not be considered.  In this 
regard, the Board notes that nephropathy is defined in 
Dorland's Medical Dictionary as "any disease of the kidney; 
see also nephritis.  Called also nephrosis." Dorland's 
Illustrated Medical Dictionary 1230-31 (30th ed. 2003) 
(emphasis in original).  Diabetic nephropathy is defined as 
"the nephropathy that commonly accompanies later stages of 
diabetes mellitus; it begins with hyperfiltration, renal 
hypertrophy, microalbuminuria, and hypertension; in time, 
proteinuria develops, with other signs of renal failure 
leading to end-stage renal disease."  Id.  The veteran does 
have peripheral neuropathy due to his diabetes mellitus type 
II (as diagnosed in the October 2004 VA examination).  
Neuropathy is defined as "a functional disturbance or 
pathological change in the peripheral nervous system..."  Id. 
at 1257 (30th ed. 2003).  The veteran has neuropathy, but not 
nephropathy.  Thus, the Board finds that the VA examiner's 
opinion is consistent with the evidence in the record.  

The preponderance of the competent and credible evidence is 
against the claim for service connection for hypertension, 
claimed as secondary to diabetes mellitus, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  The 
claim is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in July 2004, prior to the initial 
adjudication of the claim.  The VCAA letter notified the 
veteran of what information and evidence must be submitted by 
the veteran and what information and evidence would be 
obtained by the VA.  The content of the letter clearly 
complied with all four elements set forth by the Court in 
Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  It appears that notice regarding 
Dingess has not been sent.  However, since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

The July 2004 VCAA letter did not specifically explain what 
was necessary to prove a secondary service connection for 
hypertension.  The Board finds, however, that the veteran is 
not prejudiced, as it is clear that the veteran had actual 
knowledge of the evidence necessary to substantiate the 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Specifically, the veteran has submitted multiple 
pieces of evidence to indicate that his hypertension was 
caused by his diabetes mellitus.  VA can demonstrate that a 
notice defect is not prejudicial if it can be demonstrate 
that any defect in notice was cured by actual knowledge on 
the part of the veteran that certain evidence (i.e. the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.)  see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).  It is clear, therefore, that the veteran 
understood what he needed to prove under the applicable 
federal regulations.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, the veteran's VA records, and the veteran's 
private medical records.  Regarding the veteran's service 
medical records, the Board notes that although there is no 
separation examination of record for either period of the 
veteran's active duty service, service medical records 
subsequent to the veteran's active service have been 
considered when deciding the veteran's claim.  A request was 
sent to the National Personnel Records Center, and it appears 
all available records relevant to the veteran's active duty 
service were obtained.  The record also reflects that the 
veteran received examinations regarding his tinnitus, 
bilateral hearing loss, and hypertension, claimed as 
secondary to diabetes mellitus.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been received.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


